 Case 3:20-cv-00221-JPG Document 39 Filed 01/25/21 Page 1 of 3 Page ID #980




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS



  INTERNATIONAL ASSOCIATION OF
  MACHINISTS AND AEROSPACE
  WORKERS DISTRICT NO. 9,                                             Case No. 20–CV–00221–JPG
  Plaintiff,

  v.

  OLIN CORPORATION,
  Defendant.
  ––––––––––––––––––––––––––––––––––––
  OLIN CORPORATION,
  Counter-Claimant,

  v.

  INTERNATIONAL ASSOCIATION OF
  MACHINISTS AND AEROSPACE
  WORKERS DISTRICT NO. 9,
  Counter-Defendant.

                                            ORDER

       This is a closed labor-relations case. Before the Court is Plaintiff/Counter-Defendant

International Association of Machinists and Aerospace Workers District No. 9’s (“Union’s”)

Motion for Attorney’s Fees. (ECF No. 35). Defendant/Counter-Claimant Olin Corporation

(“Olin”) did not respond.

       In 2020, the Court (1) granted summary judgment for the Union when Olin openly refused

to comply with a binding arbitration award and (2) ordered Olin to pay the Union’s attorney’s fees.

(Mem. Op. & Order 6, ECF No. 32). The Clerk of Court entered judgment, (Judgment 1, ECF

No. 34), and the Union moved for $10,900.50 in attorney’s fees, (Mot. for Att’y Fees at 1). It

included an affidavit from Janine Martin (one of the Union’s attorneys), (Martin Aff. 1, ECF

No. 35-1), and an itemized bill, (Bill 1, ECF No. 35-2).
 Case 3:20-cv-00221-JPG Document 39 Filed 01/25/21 Page 2 of 3 Page ID #981




       “[E]ven though the so-called ‘American Rule’ prohibits fee shifting in most cases,”

Chambers v. NASCO, Inc., 501 U.S. 32, 45 (1991) (citing Alyeska Pipeline Serv. Co. v. Wilderness

Society, 421 U.S. 240, 259 (1975)), “[t]here are ample grounds for recognizing . . . that in narrowly

defined circumstances federal courts have inherent power to assess attorney’s fees against

counsel,” Roadway Express, Inc. v. Piper, 447 U.S. 752, 765 (1980). This includes when a party

to a collective-bargaining agreement flouts a binding arbitration award:

               A company dissatisfied with the decisions of labor arbitrators need
               not include an arbitration clause in its collective bargaining
               contracts, but having agreed to include such a clause it will not be
               permitted to nullify the advantages to the union by spinning out the
               arbitral process unconscionably through the filing of meritless suits
               and appeals. For such conduct the law authorizes sanctions that
               this court will not hesitate to impose . . . . Lawyers practicing in
               the Seventh Circuit, take heed!

Dreis & Krump Mfg. Co. v. Int’l Ass’n of Machinists & Aerospace Workers, Dist. No. 8, 802 F.2d

247, 255–56 (7th Cir. 1986). Cf. Tucker v. Williams, 682 F.3d 654, 661–62 (7th Cir. 2012) (“We

have stated that a district court must exercise restraint and caution in exercising its inherent

power.”).

       Although Olin did not launch this suit per se, it stemmed from Olin’s refusal to honor the

collective-bargaining agreement. Olin then named itself a counter-claimant and sought to overturn

the arbitration award. As discussed in the Court’s Memorandum Opinion and Order, Olin’s actions

were frivolous and in bad faith, warranting sanctions.

       “[T]he primary method used by courts in assessing attorney-fee awards is referred to as the

lodestar approach. Under the lodestar calculation, petitioning attorneys must present detailed time

records of the hours expended by each lawyer indicating the nature of the particular work done by

each.” 10 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2675.2

(4th ed. 2020) (emphasis added). “[T]he district judge can, of course, and should, disallow



                                              —2—
 Case 3:20-cv-00221-JPG Document 39 Filed 01/25/21 Page 3 of 3 Page ID #982




particular expenses that are unreasonable whether because excessive in amount or because they

should not have been incurred at all.” Henry v. Webermeier, 738 F.2d 188, 192 (7th Cir. 1984).

        After reviewing the Union’s bill, an award of $10,632 is reasonable and appropriate. The

market rates for the Union’s lawyers, Janine Martin (partner) and Luke Klein (law clerk), are $195

and $150 respectively. (Martin Aff. at 1). Based on the Court’s experience, these rates are on par

with other attorneys in the field of labor relations in Southern Illinois. Martin billed 18 hours, and

Klein billed 49.3 hours, for a total of 67.3 hours. (Id.). The bill, however, reflects 69 hours: A total

fee of $10,900.50. (Bill at 1). Although the charges were reasonable, the Court will rely on the

hours reflected in the affidavit—67.3—and reduce the costs by $268.50.

        The Court therefore ORDERS Olin to pay the Union’s attorney’s fees of $10,632.

        IT IS SO ORDERED.

Dated: Monday, January 25, 2021
                                                        S/J. Phil Gilbert
                                                        J. PHIL GILBERT
                                                        UNITED STATES DISTRICT JUDGE




                                                —3—
